PER CURIAM.
The order of the Unemployment Appeals Commission is reversed. In rejecting the appeals referee’s holding that appellant was qualified for unemployment compensation benefits, the commission reweighed the evidence and included additional facts to justify its decision contrary to that of the referee. This is not permitted. See Forkey & Kirsch, P.A. v. Unemployment Appeals Comm’n, 407 So.2d 319 (Fla. 4th DCA 1981); David Clark and Assocs. v. Kennedy, 390 So.2d 149 (Fla. 1st DCA 1980). The referee’s decision was based on competent substantial evidence. The commission’s rejection of it was error.
Reversed and remanded for reinstatement of the referee’s order.
HERSEY, GUNTHER and WARNER, JJ., concur.